Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of April 17, 2013 (“Effective Date”), by and between STORE CAPITAL ACQUISITIONS,
LLC, a Delaware limited liability company (“Purchaser”), and WHITNEY AUTOMOTIVE
GROUP, INC., a Delaware corporation (“Seller”). Except as otherwise expressly
defined herein, capitalized terms will have the meanings set forth on Exhibit A
attached hereto and incorporated herein by this reference. For and in
consideration of the mutual covenants and promises hereinafter set forth, the
parties hereby mutually covenant and agree as follows:

ARTICLE I

PURCHASE OF PROPERTY

Section 1.01. Agreement to Purchase. Purchaser agrees to purchase, and Seller
agrees to sell, in accordance with the terms, conditions and stipulations set
forth in this Agreement (the “Transaction”), all of Seller’s right, title and
interest in and to (a) the parcel or parcels of real property, as more
particularly described on Exhibit B attached hereto, and any and all
improvements thereon and appurtenances thereto, except for the Special Equipment
(collectively, the “Real Property”); (b) all fixtures affixed thereto, except
for the Special Equipment (c) all plans, specifications and studies pertaining
to the Real Property in Seller’s possession or under its control; (d) all
mineral, oil and gas rights, water rights, sewer rights and other utility rights
allocated to the Real Property; (e) at Purchaser’s option, all leases and rental
agreements relating to the Real Property or any portion thereof, including
without limitation, all rent, prepaid rent, security deposits and other payments
and deposits; and (f) all appurtenances, easements, licenses, privileges and
other property interests belonging or appurtenant to the Real Property, but
excluding any warranties or guarantees (all of the foregoing items in clauses
(a) through (f) above, now or hereafter existing, the “Property”).
Notwithstanding anything to the contrary in this Agreement, the Property shall
not include (i) the racks, automated equipment and other fixtures installed by
Seller or Lessee at the Real Property and more particularly described on
attached Exhibit E (the “Special Equipment”), even if and to the extent that the
Special Equipment constitutes real property under the laws of the State of
Illinois, and (ii) any warranties or guaranties, which are to be assigned by
Seller to Lessee at the Closing.

Section 1.02. Purchase Price. The purchase price to be paid by Purchaser to
Seller for the Property is Nine Million Seven Hundred Fifty and 00/100 Dollars
($9,750,000) (the “Purchase Price”). Adjustments, if any, to the Purchase Price
shall be made in accordance with the terms of this Agreement, including without
limitation, pursuant to the provisions of Sections 1.04, 1.05 and 2.05 below.
The Purchase Price, as adjusted pursuant to requirements of this Agreement,
shall be paid by Purchaser in immediately available federal funds at Closing.

Section 1.03. Lease of Property. On or before the expiration of the Inspection
Period, Lessee and Purchaser shall agree upon the Lease Agreement, pursuant to
which Purchaser shall lease the Property to Lessee, at the rent and pursuant to
the terms and conditions contained therein (the “Lease Agreement”). At least two
(2) Business Days prior to the Closing Date, Seller shall obtain and deliver to
Purchaser the Lease Proof of Insurance. Notwithstanding anything contained
herein to the contrary, in the event Seller fails to deliver the Lease Proof of
Insurance, then Purchaser shall have the right to terminate this Agreement, and
neither Purchaser nor Seller shall have any further duties or obligations under
this Agreement, except as otherwise provided herein.



--------------------------------------------------------------------------------

Section 1.04. Prorations. In view of the subsequent lease of the Property to
Lessee pursuant to the Lease Agreement and Lessee’s obligations thereunder,
there shall be no proration of insurance, taxes, special assessments, utilities
or any other costs related to the Property between Seller and Purchaser at
Closing. All real and personal property and other applicable taxes and
assessments, utilities and any other charges relating to the Property which are
due and payable on or prior to the Closing Date shall be paid by Seller at or
prior to Closing, and all other taxes and assessments shall be paid by Lessee in
accordance with the terms of the Lease Agreement.

Section 1.05. Transaction Costs.

(a) Seller shall be responsible for the payment of all Transactions Costs
incurred by Seller and Purchaser in connection with the Transaction, whether or
not the Transaction closes; provided, however, that subject to the provisions of
Section 6.01, Seller and Purchaser shall each be responsible for the payment of
the fees and expenses of their respective legal counsel, accountants and other
professional advisers.

(b) Notwithstanding anything to the contrary in this Agreement, (i) in the
absence of any Closing under this Agreement, in no event shall Seller be
responsible for more than $35,000 of Transaction Costs or any reimbursements,
expenses or costs under this Agreement and (ii) if the Closing occurs under this
Agreement, in no event shall Seller be responsible for more than $35,000 of
additional Transaction Costs or any reimbursements, expenses or costs under this
Agreement (which shall be in addition to the amount of $35,000 set forth in the
preceding clause (i)).

The provisions of this Section 1.05 shall survive Closing or termination of this
Agreement for any reason.

ARTICLE II

DUE DILIGENCE

Section 2.01. Title Insurance.

(a) Title Commitment and Title Policy. Within three (3) Business Days of the
Effective Date, Purchaser shall order an owner’s title insurance commitment (the
“Title Commitment”) with respect to the Property issued by the Title Company,
for such ALTA Owner’s Extended Coverage Title Insurance Policy, together with
any endorsements, that Purchaser may require (the “Title Policy”). Purchaser
shall cause copies of the Title Commitment to be delivered to Seller. All costs
related to the Title Policy, escrow fees and other closing costs are included as
Transaction Costs, payable by Seller.

(b) Title Company. The Title Company is hereby employed by the parties to act as
escrow agent in connection with this Transaction. This Agreement shall be used
as instructions to the Title Company, as escrow agent, which may provide its
standard conditions of acceptance of escrow; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this

 

2



--------------------------------------------------------------------------------

Agreement, the terms of this Agreement shall prevail. The Title Company’s
receipt of this Agreement and the opening of an escrow pursuant to this
Agreement shall be deemed to constitute conclusive evidence of the Title
Company’s agreement to be bound by the terms and conditions of this Agreement
pertaining to the Title Company. Purchaser and Seller shall execute such
reasonable additional and supplementary escrow instructions as may be
appropriate to enable the Title Company to comply with the terms of this
Agreement; provided, however, that in the event of any conflict between the
provisions of this Agreement and any supplementary escrow instructions, the
terms of this Agreement shall control; and further provided Seller and Purchaser
shall not be required to enter into any additional or supplementary escrow
instructions that purport to require the Seller or Purchaser to release or
indemnify the Title Company for its own negligent or fraudulent acts.

(c) Title Company Actions. The Title Company is authorized to pay, from any
funds held by it for each party’s respective credit, all amounts necessary to
procure the delivery of any documents and to pay, on behalf of Purchaser and
Seller, all charges and obligations payable by them hereunder, respectively.
Seller and Purchaser will pay all charges payable by them to the Title Company.
The Title Company shall not cause the Transaction to close unless and until it
has received written instructions from Purchaser and Seller to do so. The Title
Company is authorized, in the event any conflicting demand is made upon it
concerning these instructions or the escrow, at its election, to hold any
documents and/or funds deposited hereunder until an action shall be brought in a
court of competent jurisdiction to determine the rights of Seller and Purchaser
or to interplead such documents and/or funds in an action brought in any such
court. Deposit by the Title Company of such documents and funds, after deducting
therefrom its reasonable charges, expenses and attorneys’ fees incurred in
connection with any such court action, shall relieve the Title Company of all
further liability and responsibility for such documents and funds.

(d) Title Objections. As of the Effective Date, Purchaser has approved the
Commitment. All exceptions identified in the Commitment are deemed to be
Permitted Encumbrances.

Section 2.02. Seller Documents. With reasonable promptness, but in no event
later than three (3) Business Days following the Effective Date, Seller shall
deliver (or make available at Seller’s offices at the Property) to Purchaser the
following items to the extent the same exist and are in Seller’s possession or
under its control: (a) “as-built” plans and specifications for the Property;
(b) a certificate of occupancy (or its jurisdictional equivalent) for the
Property; (c) all surveys related to the Property; (d) all environmental reports
related to the Property (including without limitation, Phase I and Phase II
environmental investigation reports); (e) all appraisals or valuations related
to the Property; (f) all guaranties and warranties in effect with respect to all
or any portion of the Property; (g) full and complete copies of any existing
leases and current rent rolls related thereto and all other agreements related
to the Property, together with all amendments and modifications thereof;
(h) Lessee’s financial statements for the previous three years as filed with the
Securities and Exchange Commission; (i) all property condition reports related
to the Property; and (j) all other documents related to the ownership, lease and
operation of the Property, and reasonably requested by Purchaser, all subject to
Section 4.04.

Section 2.03. Survey. If Seller does not have possession or control of, or fails
to deliver, the surveys referenced in Section 2.02(c), or if such surveys are
delivered and either such surveys are not “as built” surveys or the Title
Company or Purchaser requires updates

 

3



--------------------------------------------------------------------------------

thereof or revisions thereto, Purchaser shall order a current ALTA/ACSM “as
built” survey as required for the Property from a surveyor selected by Purchaser
(the “Survey”). The Survey shall show all improvements and shall plot all
exceptions shown on the Title Commitment (to the extent plottable), certified in
favor of Purchaser and Seller, any requested Affiliate of Purchaser and Title
Company in a manner reasonably acceptable to Purchaser and prepared in
accordance with the appropriate “ALTA/ACSM” minimum standards. The cost of the
Survey shall be paid by Seller and shall be included in the Transaction Costs.

Section 2.04. Environmental. If Seller does not have possession or control of,
or fails to deliver, the environmental reports referenced in Section 2.02(d), or
if such environmental reports are delivered and Purchaser, in its sole
discretion, requires updates thereof, Purchaser shall order a current complete
Phase I environmental investigation report for the Property, and, if any
environmental investigation report recommends additional subsurface
investigation of the Property, Purchaser may, subject to Seller’s prior written
approval which shall not be unreasonably withheld, perform such additional
subsurface investigation (each Phase I environmental investigation report and
each additional subsurface investigation report, an “Environmental Report”),
from environmental inspection company selected by Purchaser (subject to
Section 4.03), detailing and analyzing certain aspects of the Property (which
Purchaser shall cause to be certified to Seller and Lessee and delivered to
Seller); provided, however, that, notwithstanding the foregoing, if Seller fails
or refuses to permit any such additional subsurface investigation, Seller shall
be deemed to have elected to terminate this Agreement, whereupon, except for
those provisions expressly stated to survive termination hereof (including
without limitation, the payment of Transaction Costs and the other expenses as
set forth in Section 1.05), the parties’ obligations hereunder shall terminate.
The costs of the Environmental Reports shall be paid by Seller and shall be
included as Transaction Costs.

Section 2.05. Valuation. Purchaser shall order current site inspection and
valuation of the Property, separately stating values for the Real Property and
improvements for the Property, from party selected by Purchaser (the
“Valuation”). The cost of the Valuation shall be paid by Seller and shall be
included in the Transaction Costs. Notwithstanding any provision contained
herein, Purchaser’s obligation to consummate the Transaction shall be
conditioned upon, among the other items set forth in this Agreement, the
Valuation confirming a concluded value (the “Concluded Value”) that supports the
Purchase Price. If the Concluded Value is less than the Purchase Price, Seller
will be given the opportunity to proceed with the Transaction based upon a
reduction in the Purchase Price to the Concluded Value. If Seller does not agree
to the reduced Purchase Price, Seller shall be deemed to have elected to
terminate this Agreement, whereupon this Agreement and the parties’ obligations
hereunder shall terminate except for those provisions expressly stated to
survive termination hereof (including without limitation, the payment of
Transaction Costs and the other expenses as set forth in Section 1.05).

Section 2.06. Property Condition Report. If Seller does not have possession or
control of, or fails to deliver, the property condition reports referenced in
Section 2.02(j), or if such property condition reports are delivered and
Purchaser requires updates thereof, Purchaser shall order a current property
condition assessment and limited compliance audit as required for the Property
from an inspection company selected by Purchaser (subject to Section 4.03) (the
“Property Condition Report”). The Property Condition Report shall be in form and
substance acceptable to Purchaser, and shall be certified to Seller, Lessee,
Purchaser and any requested Affiliate of Purchaser. The cost of the Property
Condition Report shall be paid by Seller and shall be included in the
Transaction Costs.

 

4



--------------------------------------------------------------------------------

Section 2.07. Zoning. At least seven (7) Business Days prior to the expiration
of the Inspection Period Purchaser shall have received evidence reasonably
satisfactory to Purchaser to the effect that the Property fully complies with
all zoning ordinances of the Governmental Authority having jurisdiction over the
Property (“Zoning Evidence”) , which evidence can be in the form of a municipal
zoning letter, the issuance of 3.1 zoning endorsement to the Title Policy, or a
PZR report (or similar report of a zoning consultant).

Section 2.08. Inspections. Subject to Section 4.03, from the Effective Date and
until April 4, 2013 (the “Inspection Period”), (a) Purchaser may perform
whatever investigations, tests and inspections (collectively, the “Inspections”)
with respect to the Property that Purchaser deems reasonably appropriate; and
(b) Seller shall, at all reasonable times, (i) provide Purchaser and Purchaser’s
officers, employees, agents, advisors, attorneys, accountants, architects, and
engineers with access to the Property, all drawings, plans, specifications and
all engineering reports for and relating to the Property in the possession or
under the control of Seller, the files and correspondence relating to the
Property, and the financial books and records relating to the ownership, lease
(if applicable), operation, and maintenance of the Property, and (ii) allow such
Persons to make such inspections, tests, copies, and verifications as Purchaser
considers necessary.

Section 2.09. Purchaser’s Right to Terminate. Notwithstanding any provision
contained herein, if (a) Purchaser determines, in its sole discretion, that the
Property is not satisfactory, and Purchaser provides written notice thereof to
Seller on or before expiration of the Inspection Period, or (b) Purchaser and
Lessee are unable to agree upon the terms and conditions of the Lease Agreement
as provided in Section 1.03, or (c) Purchaser fails to obtain the approval of
any material modification to the Transaction from Purchaser’s Investment
Committee, and in any such event, Purchaser provides written notice thereof to
Seller on or before expiration of the Inspection Period, then Purchaser shall
have the option to terminate this Agreement in which event neither Seller nor
Purchaser shall have any further duties or obligations under this Agreement
except for any duties and obligations that expressly survive the termination of
this Agreement (including without limitation, the payment of Transaction Costs
and the other expenses as set forth in Section 1.05).

ARTICLE III

CLOSING

Section 3.01. Closing Date. Subject to the provisions of Article V of this
Agreement, the closing date of the Transaction contemplated by this Agreement
(the “Closing”) shall be set by mutual agreement of Seller and Purchaser (the
“Closing Date”); provided, however, that the Closing Date shall not extend
beyond the Closing Deadline. The parties shall deposit with the Title Company
all documents (including without limitation, the executed Transaction Documents)
as necessary to comply with the parties’ respective obligations hereunder on or
before the Closing Date or as otherwise mutually agreed upon by the parties. The
parties shall deposit all funds required hereunder with the Title Company on or
before the Closing Date.

Section 3.02. Funding. Notwithstanding any provision contained in this
Agreement, funding of the Transaction by Purchaser shall be contingent upon the
delivery of the executed Transaction Documents, satisfaction of the conditions
precedent set forth herein, receipt and approval of other original documents by
the Title Company or Purchaser’s counsel, and confirmation by Purchaser’s
counsel that it or the Title Company has possession of all Transaction Documents
required by Purchaser.

 

5



--------------------------------------------------------------------------------

Section 3.03. Possession. Possession of the Property, free and clear of all
tenants or other parties in possession, except in accordance with the Lease
Agreement, shall be delivered to Purchaser on the Closing Date.

ARTICLE IV

REPRESENTATIONS WARRANTIES AND COVENANTS

Section 4.01. Seller. Seller represents and warrants to, and covenants with,
Purchaser as follows:

(a) Organization and Authority. Seller is duly incorporated, validly existing
and in good standing under the laws of its state of incorporation, and is
qualified as a foreign corporation to do business in the State of Illinois.
Seller has all requisite corporate power and authority to own and operate the
Property, to execute, deliver and perform its obligations under this Agreement
and all of the other Transaction Documents, and to carry out the Transaction.
The Person who has executed this Agreement on behalf of Seller has been duly
authorized to do so.

(b) Enforceability of Documents. Upon execution by Seller and Lessee,
respectively, this Agreement and the other Transaction Documents to which each
is a party, shall constitute the legal, valid and binding obligations of Seller
and Lessee, enforceable against Seller and Lessee in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally, or by general
equitable principles.

(c) No Other Agreements and Options. None of Seller, Lessee, or the Property is
subject to any commitment, obligation, or agreement, including, without
limitation, any right of first refusal, option to purchase or lease granted to a
third party, which could or would (i) prevent Seller from completing, or impair
Seller’s ability to complete, the sale of the Property under this Agreement or
the subsequent lease of the Property pursuant to the Lease Agreement, or
(ii) bind Purchaser subsequent to consummation of the Transaction.

(d) No Violations. The authorization, execution, delivery and performance of
this Agreement and the other Transaction Documents will not (i) violate any
provisions of the articles of incorporation or other charter documents of Seller
and Lessee, (ii) except pursuant to the Credit Agreement and related instruments
(if consummated without Lender consent), result in a violation of or a conflict
with, or constitute a default (or an event which, with or without due notice or
lapse of time, or both, would constitute a default) under any other document,
instrument or agreement to which Seller or Lessee are parties or by which
Seller, Lessee, the Property or any of the property of Seller or Lessee are
subject or bound, (iii) result in the creation or imposition of any Lien,
restriction, charge or limitation of any kind, upon Seller or Lessee or the
Property, or (iv) violate any law, statute, regulation, rule, ordinance, code,
rule or order of any court or Governmental Authority applicable to Seller or the
Property.

(e) Compliance. Seller’s and Lessee’s use and occupation of the Property, and
the condition thereof, comply with (i) all applicable statutes, regulations,
rules, ordinances, codes, licenses, permits, orders and approvals of each
Governmental

 

6



--------------------------------------------------------------------------------

Authority having jurisdiction over the Property, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
the Americans With Disabilities Act of 1990, and all policies or rules of common
law, in each case, as amended, and any judicial or administrative interpretation
thereof, including any judicial order, consent, decree or judgment applicable to
the Property, Lessee, or Seller (collectively, the “Legal Requirements”),
(ii) all restrictions, covenants and encumbrances of record with respect to the
Property, and (iii) all agreements, contracts, insurance policies (including,
without limitation, to the extent necessary to prevent cancellation thereof and
to insure full payment of any claims made under such policies), agreements and
conditions applicable to the Property or the ownership, operation, use or
possession thereof. No Seller Entity has received any notification that it or
the Property is in violation of any of the foregoing, including without
limitation, the Legal Requirements.

(f) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Without in any way limiting the provisions of Section 4.01(e), Seller, and
to the best of Seller’s knowledge, each of the Seller Entities is not currently
identified on the OFAC List, and is not a Person with whom a citizen of the
United States is prohibited from engaging in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
executive order of the President of the United States.

(g) Litigation. There is no legal, administrative, arbitration or other
proceeding, claim or action of any nature or investigation pending or involving
or, to the best of Seller’s knowledge, threatened against, Seller, the Seller
Entities or the Property before any Governmental Authority, except as has been
disclosed in writing by Seller, which in any way adversely affects or may
adversely affect the Property, the business performed and to be performed on the
Property, the condition, worth or operations of any of the Seller Entities, the
ability of any of the Seller Entities to perform under this Agreement or any
other Transaction Documents, or which questions or challenges any of the
Seller’s Entities’ participation in the Transaction contemplated by this
Agreement or any other Transaction Document; and to the best of Seller’s
knowledge, there is no valid basis for any such legal, administrative,
arbitration or other proceeding, claim or action of any nature or investigation.

(h) No Mechanics’ Liens. There are no outstanding accounts payable, mechanics’
liens, or rights to claim a mechanics’ lien in favor of any materialman,
laborer, or any other Person in connection with labor or materials furnished to
or performed on any portion of the Property, which will not have been fully paid
for on or before the Closing Date or, to Seller’s knowledge, which might provide
the basis for the filing of such liens against the Property or any portion
thereof. No work has been performed or is in progress nor have materials been
supplied to the Property or agreements entered into for work to be performed or
materials to be supplied to the Property prior to the date hereof, which will
not have been fully paid for on or before the Closing Date or which might
provide the basis for the filing of such liens against the Property or any
portion thereof. Seller shall be responsible for any and all claims for
mechanics’ liens and accounts payable that have arisen or may subsequently arise
due to agreements entered into for and/or any work performed on, or materials
supplied to the Property prior and subsequent to the Closing Date, and Seller
shall and does hereby agree to defend, indemnify and forever hold Purchaser and
Purchaser’s designees harmless from and against any and all such mechanics’ lien
claims, accounts payable or other commitments relating to the Property.

 

7



--------------------------------------------------------------------------------

(i) Title to Property; Surveys. Title to the Property is vested in Seller, or
Seller has an option or right to acquire the Property. Upon Closing, title to
the Property shall be vested in Purchaser or its nominee or assigns (if any),
free and clear of all Liens except the Permitted Encumbrances. The address set
forth on Exhibit B hereto is the true and correct street address of the
Property. Each Survey is correct and a complete representation of all
improvements now located on the Property. No Seller Entity has made or caused to
be made any structural improvements or structural additions to existing
improvements on the Property since the date of the Survey.

(j) Condition of Property. The Property, including the fixtures and equipment
located thereon, is of good workmanship and materials, fully equipped and
operational, in good condition and repair, free from structural defects, clean,
orderly and sanitary, safe, well-lit and well-maintained.

(k) Intended Use; Zoning; Access. Seller or Lessee uses, and Lessee will
continue to use, the Property solely for the operation of the Facility and
related ingress, egress and parking, and for no other purposes; such use does
not and will not violate any zoning or other requirement of any Governmental
Authority applicable to the Property. There are adequate rights of access to
public roads and ways available to the Property to permit full utilization of
the Property for its intended purpose and, to the best of Seller’s knowledge,
all such public roads and ways have been completed and dedicated to public use.

(l) Utilities. The Property is served by sufficient public utilities to permit
full utilization of the Property for its intended purpose and all utility
connection fees and use charges will have been paid in full.

(m) Condemnation; Blighted Areas; Wetlands. No condemnation or eminent domain
proceedings affecting the Property have been commenced or, to the best of
Seller’s knowledge, are contemplated. To the best of Seller’s knowledge, the
area where the Property is located has not been declared blighted by any
Governmental Authority, and the Property and/or the real property bordering the
Property is not designated by any Governmental Authority as wetlands.

(n) Licenses and Permits. Seller possesses, and upon Closing, Lessee will
possess, all required licenses, permits and other authorizations, both
governmental and private, presently required by applicable provisions of law,
including statutes, regulations and existing judicial decisions, and by the
property and contract rights of third persons, necessary to permit the operation
of the business in the manner in which it presently is conducted at the
Property.

(o) Intellectual Property. Seller possesses, and upon Closing, Lessee will
possess and have the right to use all intellectual property, licenses and other
rights as are material and necessary for the conduct of business at the
Property, and with respect to which it is, and will be at Closing, in
compliance, with no known conflict with the valid rights of others. No event or
any other condition has occurred that permits or, to the best of Seller’s
knowledge, after notice or the lapse of time, or both, could reasonably be
expected to permit, the revocation or termination of any such intellectual
property, license or other right.

 

8



--------------------------------------------------------------------------------

(p) Environmental. Without limiting in any way the representations and
warranties contained elsewhere in this Agreement, Seller hereby represents and
warrants to Purchaser, to the best of Seller’s current actual knowledge, as
follows:

(i) No Hazardous Materials or Regulated Substances, except in Permitted Amounts,
exist on, under or about the Property or have been transported to or from the
Property or used, generated, manufactured, stored or disposed of on, under or
about the Property. The Property is not in violation of any Hazardous Materials
Laws relating to industrial hygiene or the environmental conditions on, under or
about the Property, including, without limitation, air, soil and groundwater
conditions, and this representation and warranty would continue to be true and
correct following disclosure to the applicable Governmental Authorities of all
relevant facts, conditions and circumstances, if any, pertaining to the
Property.

(ii) There is no past or present non-compliance with Hazardous Materials Laws,
or with permits issued pursuant thereto, in connection with the Property; all
uses and operations on or of the Property, whether by Seller or any other
Person, have been in compliance with all Hazardous Materials Laws and
environmental permits issued pursuant thereto; all USTs, if any, located on or
about the Property are in full compliance with all Hazardous Materials Laws, and
as of the date hereof, Seller is in compliance with the requirements of the UST
Regulations with respect to those “petroleum underground storage tanks” (as such
term is defined under the UST Regulations) located at the Property. The Property
has been kept free and clear of all Environmental Liens and Seller has not
allowed any tenant or other user of the Property (including without limitation,
Lessee) to do any act that increased the dangers to human health or the
environment, posed an unreasonable risk of harm to any Person (whether on or off
the Property), impaired the value of the Property in any material respect, is
contrary to any requirement of any insurer, constituted a public or private
nuisance, constituted waste, or violated any covenant, condition, agreement or
easement applicable to the Property.

(iii) No Seller Entity has received any written notice from any Person
(including but not limited to a Governmental Authority) relating to Hazardous
Materials, Regulated Substances or USTs, or remediation thereof, of possible
liability of any Person (including without limitation, Lessee) pursuant to any
Hazardous Materials Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing.

(q) Insurance. Seller has in place and in force such insurance with such
coverages and in such amounts that are equal to or greater than those
customarily maintained by similar businesses in the same geographic area in
which the Property is located.

(r) Information and Financial Statements. The financial statements and other
information concerning the Seller Entities in all respects, and no adverse
change

 

9



--------------------------------------------------------------------------------

has occurred with respect any such financial statements, or other information
provided to Purchaser since the date such financial statements and other
information were prepared or delivered to Purchaser. Seller understands that
Purchaser is relying upon such financial statements and information and Seller
represents that such reliance is reasonable. All such financial statements,
through December 29, 2012, were prepared in accordance with generally accepted
accounting principles consistently applied.

(s) Solvency. There is no contemplated, pending or threatened Insolvency Event
or similar proceedings, whether voluntary or involuntary, affecting the Seller
Entities, or to Seller’s knowledge, any of their shareholders. The fair saleable
value of the assets of each of the Seller Entities as a going concern as of the
date hereof exceeds the probable liability (including contingent liability) of
each Seller Entity on its debts as of such date. Each Seller Entity does not
intend to, nor does each Seller Entity believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature, and
each Seller Entity believes that it will be able to pay its debts as they
mature. Each Seller Entity does not have unreasonably small capital to conduct
its business. For purposes hereof, the amount of any contingent liability shall
be computed as the amount that, in light of all the facts and circumstances,
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

(t) No Reliance. Seller acknowledges that Purchaser did not prepare or assist in
the preparation of any of the projected financial information used by Seller in
analyzing the economic viability and feasibility of the Transaction contemplated
by this Agreement or the other Transaction Documents, and that Seller has not
relied on any report or statement by Purchaser in entering into this Agreement
or the other Transaction Documents.

(u) Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Seller shall use its commercially reasonable good faith efforts to
satisfy all conditions set forth in Section 5.01 of this Agreement on or prior
to the Closing Date.

(v) No Bankruptcy Petition. Seller hereby agrees that it shall not institute
against, or join any other Person in instituting against, Purchaser, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or any other proceeding under any federal or state bankruptcy or similar law.
The provisions of this Section shall survive the Closing or termination of this
Agreement. Notwithstanding the foregoing, the provisions of this Section shall
in no way limit any other rights Seller may have with respect to this Agreement,
either at law or in equity.

All representations and warranties of Seller made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date as a
condition to the Closing, but none of such representations and warranties shall
survive the Closing in any manner (Purchaser’s sole recourse following the
Closing to be under the Lease Agreement) and Purchaser’s sole remedy for a
breach of any representation or warranty shall be to terminate this Agreement,
except that the representation and warranty set forth in Section 4.01(a) and
Section 4.01(b) shall survive Closing for a period six (6) months.

 

10



--------------------------------------------------------------------------------

Section 4.02. Purchaser. Purchaser represents and warrants to, and covenants
with, Seller as follows:

(a) Organization and Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of its state of formation. Purchaser has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and all of the other Transaction Documents to which it is a
party and to carry out the Transaction. The Person who has executed this
Agreement on behalf of Purchaser has been duly authorized to do so.

(b) Enforceability of Documents. Upon execution by Purchaser, this Agreement and
the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.

(c) Litigation. There are no actions or proceedings pending against or involving
Purchaser before any Governmental Authority which in any way adversely affect or
may adversely affect Purchaser or Purchaser’s ability to perform under this
Agreement and the other Transaction Documents to which it is a party.

(d) Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Purchaser agrees to use its best efforts to satisfy all conditions
set forth in Section 5.02 of this Agreement on or prior to the Closing Date.

All representations and warranties of Purchaser made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Purchaser herein, shall survive Closing for
a period of six (6) months.

Section 4.03. Inspections and Related Matters.

(a) Purchaser agrees to engage only nationally recognized, bonded and insured
vendors to conduct Purchaser’s due diligence activities. Purchaser agrees
further to request such vendors add Seller as an additional certified party to
the reports and deliver copies of such reports to Seller.

(b) Purchaser and its designated agents and independent contractors
(collectively, “Purchaser’s Representatives”) shall have the right to enter upon
the Property to conduct surveys, investigations and studies. In no event shall
any of Purchaser’s employees make any access to or on the Property or any
portion thereof or otherwise be part of any of the inspections hereunder.

(c) At least one (1) Business Day prior to any entry and inspection of any
common area or any other portion of the Property, Purchaser or Purchaser’s
Representatives shall (i) deliver to Seller written or verbal notice of its
intention to enter the Property to conduct such inspection, a description of the
inspection to be conducted, and the proposed time of such entry (and Seller
shall have the right to reasonably approve such timing and shall have the right
to have one or more of its agents or

 

11



--------------------------------------------------------------------------------

representatives accompany Purchaser and Purchaser’s Representatives at all times
while Purchaser or Purchaser’s Representatives are on the Property), (ii) with
respect to any intrusive or destructive tests on the Property, provide Seller at
least three (3) Business Days advance written notice describing the nature and
extent of such testing and obtain Seller’s prior written approval of such
testing, which approval may be withheld in Seller’s sole and absolute
discretion, and (iii) comply with the provisions of Section C below and Section
E below.

(d) Any entry by Purchaser upon the Property requires that (i) such activities
do not unreasonably interfere with Seller’s ownership, operation and maintenance
of the Property, (ii) Purchaser shall not construct, erect or place on the
Property any monuments or improvements, (iii) Purchaser shall perform all work
permitted under this Agreement in a safe manner, (iv) Purchaser shall not cause
any dangerous or hazardous conditions to exist, (v) Purchaser shall comply with
all applicable laws and governmental regulations, and (vi) Purchaser shall
obtain any and all permits required to be obtained from any governmental
agencies. Purchaser shall repair any damage caused by Purchaser or its agents or
independent contractors to the Property. Purchaser shall indemnify, protect,
defend (with legal counsel reasonably acceptable to Seller) and hold Seller
harmless from and against any and all costs, expenses, liabilities, losses and
damages (but excluding consequential losses and damages), and demands (including
without limitation claims of mechanic’s liens and attorneys’ costs and
reasonable attorneys’ fees) and third party claims, threatened, incurred or
sustained by Seller either prior or subsequent to the termination of this
Agreement caused by the conduct of Purchaser, its agents or independent
contractors. Notwithstanding the foregoing, Purchaser shall not indemnify or
otherwise be liable to Seller due to Purchaser’s mere discovery of adverse
information about the Property, even if such discovery leads to a decrease in
the value of the Property; however, the foregoing shall not limit Purchaser’s
obligations under Section I below. The covenants contained in this Section shall
survive the termination of this Agreement and shall be binding on Purchaser
until all such actions against Seller are absolutely barred by the applicable
statute of limitations.

(e) Prior to and during any entry on the Property, Purchaser or its Purchaser’s
Representatives shall secure and maintain at their expense, and provide
confirmation to Seller of, the following policies of insurance, which are to
include coverage of Purchaser, its agents or employees’ activities on the
Property, in commercially reasonable amounts: (i) comprehensive general
liability and property damage insurance, including direct contractual and
contingent liability; and (ii) comprehensive automobile liability insurance.

Section 4.04. Confidentiality.

(a) Subject to the exclusions set forth in this Section 4.04, Purchaser shall
maintain as confidential and not disclose to any other person without Seller’s
prior written consent, which shall be in Seller’s sole and absolute discretion,
(i) the provisions of this Agreement and the transactions contemplated by this
Agreement, and (ii) all information and documents furnished to Purchaser by
Seller under or in connection with this Agreement, or made available to
Purchaser in Seller’s offices (collectively, the “Information”). Purchaser shall
return to Seller or destroy the Information promptly upon the termination of
this Agreement, except that Purchaser may retain one copy of the

 

12



--------------------------------------------------------------------------------

Information provided that Purchaser so notifies Seller of such retention and
provided that such retained copy of the Information shall remain subject to the
provisions of this Section 4.04. Such return shall not abrogate Purchaser’s
continuing obligations under this Section 4.04. Notwithstanding anything to the
contrary contained herein, Purchaser and Purchaser’s Representatives may retain
copies of the Information to the extent Purchaser or Purchaser’s Representatives
is required to do so by applicable law, including without limitation the
Investment Advisers Act of 1940, as amended, and ERISA, and Purchaser and
Purchaser’s Representatives shall not be required to destroy or expunge any
Information that is delivered or stored in electronic form to the extent such
deletion would be technologically impracticable or inconsistent with the
archival retention policy of Purchaser or Purchaser’s Representatives.

(b) Notwithstanding the foregoing, the Information may be disclosed to
Purchaser’s Representatives and Purchaser’s affiliated entities, directors,
consultants, advisors, employees, accountants, investors, and legal counsel
(collectively, “Purchaser’s Affiliates”), if and to the extent that each of
Purchaser’s Affiliates (i) is advised in advance of the terms of this
Section 4.04 applicable to the Information (provided that Purchaser shall remain
liable for any disclosure of any of the Information by any of Purchaser’s
Affiliates that is not expressly permitted by this Section 4.04 and that
occurred prior to the Effective Date) and (ii) needs to know the particular
Information (or portion thereof) for the sole purpose of evaluating or
purchasing the Property in accordance with this Agreement.

(c) This Section 4.04 shall be inoperative as to particular portions of the
Information (and such materials shall not be deemed Information) if and to the
extent that such Information (i) was or becomes generally available to the
public other than as a result of a disclosure by Purchaser or Purchaser’s
Affiliates, (ii) was or becomes available to Purchaser on a non-confidential
basis prior to its disclosure to Purchaser by Seller, (iii) was or becomes
available to Purchaser on a non-confidential basis from a source other than
Seller or Seller’s Broker when such source is, to Purchaser’s knowledge,
entitled to make the disclosure to Purchaser or (iv) is or was developed by
employees or agents of Purchaser who had no access to any of the Information.

(d) Purchaser acknowledges that the breach of this Section 4.04 will cause
Seller irreparable damage which is not fully compensable by monetary damages,
and that Seller therefore may have no adequate remedy at law if Purchaser or
Purchaser’s Affiliates violate any of the terms of this Section 4.04. Therefore,
in addition to any other rights or remedies Seller may have, Seller shall be
entitled to seek injunctive relief to restrain any breach or threatened breach
and/or specific enforcement of such terms in the event of any breach of the
provisions of this Section 4.04. Neither Purchaser nor Purchaser’s Affiliates
shall oppose the granting of such relief.

(e) If Purchaser or Purchaser’s Affiliates are requested or required in any
legal or administrative proceeding (by deposition, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Information, then Purchaser or Purchaser’s Affiliates
may, without notice of any kind to any party, disclose such Information,
provided, that (i) Purchaser or Purchaser’s Affiliates shall exercise reasonable
efforts to have the requesting governmental or regulatory agency accord
confidential treatment to such Information and (ii) if Purchaser or Purchaser’s
Affiliates receive such a request, Purchaser shall provide Seller with notice of
such request(s) as soon as reasonably practicable if such

 

13



--------------------------------------------------------------------------------

notification does not violate the terms of such request or applicable law. If,
failing the entry of a protective order or the receipt of a waiver hereunder,
Purchaser or Purchaser’s Affiliates are, in the opinion of Purchaser’s counsel,
compelled to disclose Information under risk of liability for contempt or other
censure or penalty for failure to do so, Purchaser may disclose all or such
portion of the Information in accordance with such requirement without liability
hereunder.

(f) This Section 4.04 terminates upon the one (1) year anniversary of the
earlier of (i) the Closing, or (ii) any termination of this Agreement.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

Section 5.01. Purchaser’s Conditions to Closing. Purchaser shall not be
obligated to close and fund the Transaction until the fulfillment (or written
waiver by Purchaser) of all of the following conditions:

(a) Purchaser shall have received and approved all of the items and materials as
provided in Article II hereof.

(b) Purchaser shall have inspected and approved the Property as provided in
Article II.

(c) Seller and Lessee, as appropriate, shall have delivered to Purchaser or the
Title Company, as applicable, the following items:

(i) The Deed, pursuant to which the Property is conveyed to Purchaser, free of
all Liens, restrictions encroachments and easements, except the Permitted
Encumbrances;

(ii) Such documents evidencing the legal status and good standing of Seller and
Lessee that may be required by Purchaser and/or the Title Company for issuance
of the Title Policy, including, without limitation, certificates of good
standing;

(iii) Fully executed originals of (A) the Lease Agreement, together with fully
executed originals of the memorandum thereof (the “Memorandum of Lease”), (B) an
Assignment of Warranties in the form of Exhibit D attached hereto (the
“Assignment of Warranties”), and (C) all of the other Transaction Documents;

(iv) Certificates evidencing the insurance coverage, limits and policies to be
carried by Lessee under and pursuant to the terms of the Lease Agreement, on the
forms and containing the information required by Purchaser, as landlord (“Lease
Proof of Insurance”);

(v) A certificate of an officer, manager or general partner, as applicable, of
each of Seller and Lessee, together with copies of each entity’s (1) articles of
organization or certificate of formation, as applicable, amended to date;
(2) operating agreement, bylaws or partnership agreement, as applicable,

 

14



--------------------------------------------------------------------------------

amended to date; (3) resolutions authorizing the Transaction and the execution
of this Agreement and the other Transaction Documents, and identifying the
Person(s) authorized to execute this Agreement and the other Transaction
Documents; and (4) original certificates of good standing or similar documents
from the states in which each entity was organized or formed, and original
certificates of qualification or similar documents from the state where the
Property is located;

(vi) A duly executed affidavit from Seller stating that Seller is not a “foreign
person” as defined in the Federal Foreign Investment in Real Property Tax Act of
1980 and 1984 Tax Reform Act, in the form attached hereto as Exhibit C
(“Non-Foreign Seller Certificate”);

(vii) The Title Company’s Owner Affidavit in form as acceptable to Seller;

(viii) Closing settlement statements approved by Seller and Purchaser to reflect
the credits, prorations, and adjustments contemplated by or specifically
provided for in this Agreement;

(ix) To the extent not previously provided, the most recent financial statements
available for Seller and Lessee;

(x) All documents required to be delivered by this Agreement and the other
Transaction Documents;

(xi) Illinois Real Estate Transfer Declaration (P-TAX203) and the Supplemental
Form A (P-TAX203A); and

(xii) Such further documents as reasonably may be required in order to fully and
legally close this Transaction, including any required assignments and
assumptions of operating agreements related to the Property.

(d) Purchaser shall have received the Title Commitment and the Title Company’s
irrevocable commitment to insure title by means of the Title Policy which shall
(i) subject to Section 5.01(c)(i), show good and marketable title in Seller,
(ii) be in an amount equal to the Purchase Price, (iii) commit to insure
Purchaser’s fee simple ownership in the Property subject only to Permitted
Encumbrances, and (iv) contain such endorsements as Purchaser may require.

(e) Intentionally omitted.

(f) There shall have been no material adverse change in the financial condition
of Seller, Lessee or the Property from the Effective Date.

(g) All (i) representations and warranties of Seller set forth herein shall have
been true and correct in all respects when made, and (ii) all covenants,
agreements and conditions required to be performed or complied with by Seller
prior to or at the time of Closing in connection with the Transaction shall have
been duly performed or complied with by Seller prior to or at such time or
waived in writing by Purchaser.

 

15



--------------------------------------------------------------------------------

(h) No event shall have occurred or condition shall exist which would, upon the
Closing Date, or, upon the giving of notice and/or passage of time, constitute a
breach or default hereunder or under any other Transaction Document, or any
other agreements between or among Purchaser, Seller or Lessee.

(i) Seller and Lessee shall have caused all leases and, unless otherwise agreed
to in writing by Purchaser, all subleases of any or all of the Property and any
other documents affecting the Property existing at Closing, at Purchaser’s sole
option, to be cancelled as of the Closing Date or subordinated to the Lease
Agreement pursuant to subordination agreements in form and substance
satisfactory to Purchaser.

Upon the fulfillment or Purchaser’s written waiver of all of the above
conditions, Purchaser shall deposit funds necessary to close this Transaction
with the Title Company and this Transaction shall close in accordance with the
terms and conditions of this Agreement. Unless otherwise agreed, all of the
documents to be delivered at Closing shall be dated as of the Closing Date.

Section 5.02. Seller’s Conditions Precedent to Closing. Seller shall not be
obligated to close the Transaction until the fulfillment (or written waiver by
Seller) of all of the following conditions:

(a) Purchaser shall have delivered to the Title Company the Purchase Price, as
adjusted pursuant to the requirements of this Agreement;

(b) Purchaser shall have caused to be executed and delivered to the appropriate
Persons fully executed originals of all Transaction Documents, including without
limitation, the Lease Agreement, together with the Memorandum of Lease and the
Assignment of Warranties;

(c) Purchaser shall have delivered to the Title Company Closing settlement
statements approved by Seller and Purchaser to reflect the credits, prorations,
and adjustments contemplated by or specifically provided for in this Agreement;

(d) Purchaser shall have delivered to Seller and/or the Title Company such
further documents as may reasonably be required in order to fully and legally
close this Transaction; and

(e) Seller shall have received approval of this Agreement and the Lease
Agreement from JPMorgan Chase Bank, N.A., (“Lender”) the administrative agent
for certain lenders under a Credit Agreement dated April 26, 2012, as amended
(the “Credit Agreement”) by and among Lender, Seller and certain other lenders
and affiliates of Seller;

(f) Seller shall have obtained a Release or Payoff Letter from Lender. As used
herein, (i) “Security Instruments” means all mortgages, assignments of leases
and rents, financing statements or other security instruments that are related
to the Credit Agreement and that are a lien against or otherwise affect all or
any portion of the Property, (ii) “Release” means a Release of Mortgage and any
and all other releases necessary to release the Security Instruments, each in
form as acceptable to the Title Company in order for it to delete from the Title
Policy all title exceptions related to the Security Instruments, and
(iii) “Payoff Letter” means a payoff letter from Lender in form

 

16



--------------------------------------------------------------------------------

as acceptable to Title Company in order for it to delete from the Title Policy
all title exceptions related to the Security Instruments. Seller agrees to use
commercially reasonable efforts to obtain a Release or Payoff Letter prior to
the Closing Date, provided that Seller’s failure to obtain the same shall not be
a breach of this Agreement

(g) All covenants, agreements and conditions required to be performed or
complied with by Purchaser prior to or at the time of Closing in connection with
the Transaction shall have been duly performed or complied with by Purchaser or
waived in writing by Seller prior to or at such time.

ARTICLE VI

DEFAULTS; REMEDIES

Section 6.01. Default. Each of the following shall be deemed an event of default
by Seller (each, an “Event of Default”):

(a) If any representation or warranty of Seller set forth in this Agreement or
any other Transaction Document is false in any material respect;

(b) If Seller fails to perform in any material respect any of its obligations
under this Agreement and such failure continues for five (5) business days after
Seller’s receipt of written notice of the same.

Section 6.02. Remedies. In the event of any Event of Default, Purchaser shall be
entitled to exercise, at its sole and exclusive remedy, either of the following:

(a) Purchaser may terminate this Agreement by giving written notice to Seller in
which case neither party shall have any further obligation or liability, except
for the obligations set forth herein (including without limitation, those set
forth in Sections 1.05, 7.05 and 7.06 hereof), the provisions which are
expressly stated to survive termination of this Agreement and Purchaser may
recover from Seller an amount equal to the lesser of (i) all of Purchaser’s
reasonable out of pocket costs and expenses incurred hereunder or (ii) $70,000;
or

(b) Purchaser may bring an action to require Seller specifically to perform its
obligations hereunder.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Transaction Characterization.

(a) The parties intend that (i) all components of the Transaction shall be
considered a single integrated transaction and shall not be severable; and
(ii) the Lease Agreement shall constitute a lease of the Property and a unitary,
unseverable instrument pertaining to the Property.

(b) The parties intend that the conveyance of the Property to Purchaser be an
absolute conveyance in effect as well as form, and that the instruments of

 

17



--------------------------------------------------------------------------------

conveyance to be delivered at Closing shall not serve or operate as a mortgage,
equitable mortgage, deed of trust, security agreement, trust conveyance or
financing or trust arrangement of any kind, nor as a preference or fraudulent
conveyance against any creditors of Seller. After the execution and delivery of
the Deed, Seller will have no legal or equitable interest or any other claim or
interest in the Property, other than the interest, if any, set forth in the
Lease Agreement. The parties also intend for the Lease Agreement to be a true
lease and not a transaction creating a financing lease, capital lease, equitable
mortgage, mortgage, deed of trust, security interest or other financing
arrangement, and the economic realities of the Lease Agreement are those of a
true lease. Notwithstanding the existence of the Lease Agreement, neither party
shall contest the validity, enforceability or characterization of the sale and
purchase of the Property by Purchaser pursuant to this Agreement as an absolute
conveyance, and both parties shall support the intent expressed herein that the
purchase of the Property by Purchaser pursuant to this Agreement provides for an
absolute conveyance and does not create a joint venture, partnership, equitable
mortgage, trust, financing device or arrangement, security interest or the like,
if, and to the extent that, any challenge occurs.

(c) Each of the parties hereto agrees that it will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 7.01. The parties agree to provide each other with
timely notice of any communications they receive from a Governmental Authority
that concern the characterization of the Transaction or the Lease Agreement in a
manner different from that set forth in this Section 7.01, and they agree to
cooperate and consult with respect to such communications.

Section 7.02. Risk of Loss.

(a) Condemnation. If, prior to Closing, action is initiated to take any of the
Property, or any portion thereof, by eminent domain proceedings or by deed in
lieu thereof, Purchaser may elect at or prior to Closing, to (i) terminate this
Agreement, in which event Seller and Purchaser shall be relieved and discharged
of any further liability or obligation under this Agreement, except as otherwise
expressly set forth herein (including without limitation, the payment of
Transaction Costs and the other expenses as set forth in Section 1.05), or
(ii) proceed to close, in which event all of Seller’s assignable right, title
and interest in and to the award of the condemning authority shall be assigned
to Purchaser at the Closing and there shall be no reduction in the Purchase
Price.

(b) Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Property, or any part
thereof, suffers any damage prior to the Closing from fire or other casualty,
which Seller, at its sole option, does not elect to fully repair, Purchaser may
elect at or prior to Closing, to (i) terminate this Agreement, in which event
Seller and Purchaser shall be relieved and discharged of any further liability
or obligation under this Agreement, except as otherwise expressly set forth
herein (including without limitation, the payment of Transaction Costs and the
other expenses as set forth in Section 1.05), or (ii) consummate the Closing, in
which event all of Seller’s right, title and interest in and to the proceeds of
any insurance covering such

 

18



--------------------------------------------------------------------------------

damage (less an amount equal to any expense and costs reasonably incurred by
Seller to repair or restore the Property, which shall be payable to Seller upon
Seller’s delivery to Purchaser of satisfactory evidence thereof), to the extent
that the amount of such insurance does not exceed the Purchase Price, shall be
assigned to Purchaser at Closing, and Purchaser shall be entitled to a credit in
the amount of Seller’s deductible at Closing.

(c) Maintenance of Property and Insurance. From the Effective Date until
Closing, Seller shall continue to maintain the Property or cause the Property to
be maintained in good condition and repair, and shall continue to maintain or
cause to be maintained all insurance for the Property in the same or greater
amounts, with the same or greater coverage, and subject to the same or lower
deductibles as in existence as of the Effective Date.

Section 7.03. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called “Notices”) shall be in writing
and given by (a) hand delivery, (b) express overnight delivery service,
(c) email or facsimile transmission, or (d) certified or registered mail, return
receipt requested, and shall be deemed to have been delivered upon actual
receipt or attempted (but refused) delivery. Notices shall be provided to the
parties and addresses (or facsimile numbers, as applicable) specified below:

 

If to Seller:   

Whitney Automotive Group, Inc.

16941 Keegan Ave.

Carson, CA 90746

Attention: Bryan Stevenson

Facsimile: 310-735-0092

Email: bstevenson@usautoparts.com

With a copy to:   

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Michael Levinson

Facsimile: (858) 550-6420

Email: mlevinson@cooley.com

And with a copy to:   

K&L Gates

70 West Madison Street, Suite 3100

Chicago, Illinois 60602-4207

Attention: Lawrence A. Eiben

Facsimile: 312.827.1268

Email: larry.eiben@klgates.com

 

19



--------------------------------------------------------------------------------

If to Purchaser:   

STORE Capital Acquisitions, LLC

8501 E. Princess Drive, Suite 190

Scottsdale, AZ 85255

Attention: Michael T. Bennett – Executive Vice

President - Operations

Facsimile: (480) 256-1101

Email: mbennett@storecapital.com

With a copy to:   

Kutak Rock LLP

1801 California Street, Suite 3100

Denver, CO 80202

Attention: Kelly G. Reynoldson, Esq.

Facsimile: (303) 292-7799

Email: Kelly.reynoldson@kutakrock.com

or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of Notice is required, the
giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.

Section 7.04. Assignment. Purchaser may assign its rights under this Agreement
in whole or in part at any time. No assignment will release Purchaser (or any
assignee of Purchaser) from its obligations under this Agreement. Seller shall
not, without the prior written consent of Purchaser, which consent may be
withheld in Purchaser’s sole discretion, sell, assign, transfer, mortgage,
convey, encumber or grant any easements or other rights or interests of any kind
in the Property, any of Seller’s rights under this Agreement or any interest in
Seller, whether voluntarily, involuntarily or by operation of law or otherwise,
including, without limitation, by merger, consolidation, dissolution or
otherwise.

Section 7.05. Brokerage Commission. Each of the parties represents and warrants
to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction, except for
Quantum Real Estate Advisors, Inc. whose commission shall be paid by Seller
pursuant to a separate agreement between Seller and such broker. Each party
shall indemnify, defend and hold harmless the other party from and against any
and all claims, loss, costs and expenses, including reasonable attorneys’ fees,
resulting from any claims that may be made against the indemnified party by any
broker claiming a commission or fee by, through or under such indemnifying
party. The parties’ respective obligations under this Section 7.06 shall survive
Closing or termination of this Agreement.

Section 7.06. Reporting Requirements. The parties agree to comply with any and
all reporting requirements applicable to the Transaction which are set forth in
any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, and further agree upon request, to furnish the other
party with evidence of such compliance.

Section 7.07. Disclosures. Except as expressly set forth in Sections 4.04, 7.06
and this Section 7.07 and as required by law or judicial action, prior to
Closing neither Seller nor Purchaser will make any public disclosure of this
Agreement or the other Transaction Documents, the Transaction or the provisions
of the Transaction Documents without the prior consent of the other party
hereto. The parties further agree that, notwithstanding any provision contained
in this Agreement, any party (and each employee, representative or other agent
of

 

20



--------------------------------------------------------------------------------

any party) may disclose to any and all Persons, without limitation of any kind,
any matter required under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.

Section 7.08. Time is of the Essence. The parties hereto expressly agree that
time is of the essence with respect to this Agreement.

Section 7.09. Non-Business Days. If the Closing Date or the date for delivery of
a notice or performance of some other obligation of a party falls on a Saturday,
Sunday or legal holiday in the state in which the Property is located, then the
Closing Date or such notice or performance shall be postponed until the next
Business Day.

Section 7.10. Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.

Section 7.11. Purchaser’s Liability. Notwithstanding anything to the contrary
provided in this Agreement, it is specifically understood and agreed, such
agreement being a primary consideration for the execution of this Agreement and
the Lease Agreement by Purchaser, that (a) there shall be absolutely no personal
liability on the part of any director, officer, manager, member, employee or
agent of Purchaser with respect to any of the terms, covenants and conditions of
this Agreement, (b) Seller waives all claims, demands and causes of action
against Purchaser’s directors, officers, managers, members, employees and agents
in the event of any breach by Purchaser of any of the terms, covenants and
conditions of this Agreement to be performed by Purchaser, and (c) Seller shall
look solely to the assets of Purchaser for the satisfaction of each and every
remedy of Seller in the event of any breach by Purchaser of any of the terms,
covenants and conditions of this Agreement to be performed by Purchaser, such
exculpation of liability to be absolute and without any exception whatsoever.

Section 7.12. Headings; Internal References. The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement. Unless stated to the contrary, any references to
any section, subsection, exhibit and the like contained herein are to the
respective section, subsection, exhibit and the like of this Agreement.

Section 7.13. Construction Generally. This is an agreement between parties who
are experienced in sophisticated and complex matters similar to the Transaction
and the other Transaction Documents, is entered into by both parties in reliance
upon the economic and legal bargains contained herein and therein, and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party which prepared the instrument, the relative bargaining
powers of the parties or the domicile of any party. Seller and Purchaser were
each represented by legal counsel competent in advising them of their
obligations and liabilities hereunder.

Section 7.14. Further Assurances. Each of the parties agrees, whenever and as
often as reasonably requested so to do by the other party or the Title Company,
to execute, acknowledge, and deliver, or cause to be executed, acknowledged, or
delivered, any and all such further conveyances, assignments, confirmations,
satisfactions, releases, instruments, or other documents as may be necessary,
expedient or proper, in order to complete any and all

 

21



--------------------------------------------------------------------------------

conveyances, transfers, sales and assignments herein provided and to do any and
all other acts and to execute, acknowledge and deliver any and all documents as
so requested in order to carry out the intent and purpose of this Agreement.

Section 7.15. Attorneys’ Fees. In the event of any controversy, claim, dispute
or proceeding between the parties concerning this Agreement, the prevailing
party shall be entitled to recover all of its reasonable attorneys’ fees and
other costs in addition to any other relief to which it may be entitled.

Section 7.16. Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Purchaser with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Seller and Purchaser, (a) this Agreement shall supersede any
previous discussions, letters of intent, agreements and/or term or commitment
letters relating to the Transaction, including without limitation, the Letter of
Intent and the Cost Letter and any and all agreements related to
confidentiality, exclusivity, non-competition, non-solicitation of employees,
non-solicitation or pursuit of any business opportunity represented by the
Transaction, or any other term or condition which restricts any business
activity of Purchaser or its affiliates, (b) the terms and conditions of this
Agreement shall control notwithstanding that such terms are inconsistent with or
vary from those set forth in any of the foregoing agreements, and (c) this
Agreement may only be amended by a written agreement executed by Purchaser and
Seller. The provisions of this Section shall survive the Closing.

Section 7.17. Forum Selection; Jurisdiction; Venue. For purposes of any action
or proceeding arising out of this Agreement, the parties hereto expressly submit
to the jurisdiction of all federal and state courts located in the State of
Illinois. Seller consents that it may be served with any process or paper by
registered mail or by personal service within or without the State of Illinois
in accordance with applicable law. Furthermore, Seller waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. Nothing contained in this Section shall limit or restrict the right
of Purchaser to commence any proceeding in the federal or state courts located
in the state in which the Property is located to the extent Purchaser deems such
proceeding necessary or advisable to exercise remedies available under this
Agreement.

Section 7.18. Separability; Binding Effect; Governing Law. Each provision hereof
shall be separate and independent, and the breach of any provision by Purchaser
shall not discharge or relieve Seller from any of its obligations hereunder.
Each provision hereof shall be valid and shall be enforceable to the extent not
prohibited by law. If any provision hereof or the application thereof to any
Person or circumstance shall to any extent be invalid or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. Subject to the provisions of Section 7.04, all
provisions contained in this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the successors and assigns of each party
hereto, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel, in each case
to the same extent as if each successor and assign were named as a party hereto.
This Agreement shall be governed by, and construed with, the laws of the state
in which the Property is located, without giving effect to any state’s conflict
of laws principles.

 

22



--------------------------------------------------------------------------------

Section 7.19. Waiver of Jury Trial and Certain Damages. THE PARTIES HERETO SHALL
AND THEY HEREBY DO INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR ANY CLAIM OR INJURY OR DAMAGE RELATED
THERETO. EACH OF THE PARTIES HERETO FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY
HERETO IN ANY ACTION, PROCEEDING OR COUNTERCLAIM WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND/OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO.

Section 7.20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall be deemed to constitute one and the same instrument.

[Remainder of page intentionally left blank; signature page(s) to follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

PURCHASER: STORE CAPITAL ACQUISITIONS, LLC, a Delaware limited liability company
By:  

LOGO [g525709g13m06.jpg]

Name:   Michael T. Bennett Title:   Executive Vice President - Operations

 

24



--------------------------------------------------------------------------------

SELLER: WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation By:  

LOGO [g525709g20r22.jpg]

Name:  

Jim Nelson

Title:  

President

Exhibits:

 

A: Defined Terms

B: Legal Description / Property Address

C: Non-Foreign Seller Certificate

D: Assignment of Warranties

 

25



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

The following terms shall have the following meanings for all purposes of this
Agreement:

“Additional Title Objection” has the meaning set forth in Section 2.01(d)(ii).

“Affiliate” or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person. For purposes of this definition, “controls”, “under common control with”
and “controlled by” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or otherwise.

“Assignment of Warranties” has the meaning set forth in Section 5.01(c)(iii).

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

“Closing” shall have the meaning set forth in Section 3.01.

“Closing Date” shall have the meaning set forth in Section 3.01.

“Closing Deadline” means five (5) Business Days following the expiration of the
Inspection Period or any other date mutually agreed upon by Seller and
Purchaser.

“Concluded Value” has the meaning set forth in Section 2.05.

“Credit Agreement” has the meaning set forth in Section 5.02(e).

“Deed” means that certain special warranty deed whereby Seller conveys to
Purchaser all of Seller’s right, title and interest in and to the Property, but
specially excluding the Special Equipment.

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

“Environmental Liens” means all liens and other encumbrances imposed pursuant to
any Hazardous Materials Law.

“Environmental Report” has the meaning set forth in Section 2.04.

“Event of Default” has the meaning set forth in Section 6.01.

“Facility” means an office, retail and warehouse facility for distribution of
automotive parts, and uses incidental thereto.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof, any other entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.

 

A-1



--------------------------------------------------------------------------------

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes the Property to be in violation of any local, state
or federal law or regulation, (including without limitation, any Hazardous
Materials Law), or are defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “toxic substances”,
“contaminants”, “pollutants”, or words of similar import under any applicable
local, state or federal law or under the regulations adopted, orders issued, or
publications promulgated pursuant thereto, including, but not limited to:
(i) the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. §9601, et seq.; (ii) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801, et seq.; (iii) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.; and
(iv) regulations adopted and publications promulgated pursuant to the aforesaid
laws; (b) asbestos in any form which is friable, urea formaldehyde foam
insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million; (c) underground storage tanks; and (d) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.

“Hazardous Materials Laws” includes any and all federal, state and local laws,
rules, regulations, statutes, and requirements pertaining or relating to the
environmental condition of the Property or to Hazardous Materials.

“Indemnified Parties” has the meaning set forth in Section 7.05.

“Inspection Period” has the meaning set forth in Section 2.08.

“Inspections” has the meaning set forth in Section 2.08(a).

“Lease Agreement” has the meaning set forth in Section 1.03.

“Lease Proof of Insurance” has the meaning set forth in Section 5.01(c)(iv).

“Legal Requirements” has the meaning set forth in Section 4.01(e).

“Lessee” means U.S. Auto Parts Network, Inc., a Delaware corporation.

“Lender” has the meaning set forth in Section 5.02(e).

“Letter of Intent” means that certain Letter of Intent dated February 13, 2013
between Purchaser and Seller with respect to the Transaction, and any amendments
or supplements thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).

 

A-2



--------------------------------------------------------------------------------

“Losses” means any and all claims, lawsuits, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
interest, charges, fees, expenses, judgments, decrees, awards, amounts paid in
settlement and damages of whatever kind or nature (including, without
limitation, attorneys’ fees, court costs and costs incurred in the
investigation, defense and settlement of claims).

“Memorandum of Lease” has the meaning set forth in Section 5.01(c)(iii).

“Non-Foreign Seller Certificate” has the meaning set forth in
Section 5.01(c)(viii).

“Notices” has the meaning set forth in Section 7.03.

“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.

“Payoff Letter” has the meaning set forth in Section 5.02(f).

“Permitted Amounts” means, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms, the use, storage or
release of which does not constitute a violation of or require regulation under
any Hazardous Materials Laws and is customarily employed in the ordinary course
of business of, or associated with, similar businesses located in the state in
which the Property is located.

“Permitted Encumbrances” means (a) the lien of any real estate taxes, water and
sewer charges, not yet due and payable; (b) those recorded easements,
restrictions, liens and encumbrances set forth as exceptions in the Title
Commitment and in the Title Policy to be issued by Title Company to Purchaser
and approved by Purchaser in its sole discretion in connection with this
Agreement; (c) the Lease Agreement; and (d) any easements, restrictions, liens
and encumbrances created or permitted by Purchaser.

“Person” means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.

“Property” has the meaning set forth in Section 1.01.

“Property Condition Report” has the meaning set forth in Section 2.06.

“Purchase Price” means the amount specified in Section 1.02.

“Real Property” has the meaning set forth in Section 1.01.

 

A-3



--------------------------------------------------------------------------------

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any Hazardous Materials Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.

“Release” has the meaning set forth in Section 5.02(f).

“Security Instruments” has the meaning set forth in Section 5.02(f).

“Seller Entity” or “Seller Entities” means individually or collectively, as the
context may require, Seller and Lessee.

“Special Equipment” has the meaning set forth in Section 1.01.

“Survey” has the meaning set forth in Section 2.03.

“Title Commitment” has the meaning set forth in Section 2.01(a).

“Title Company” means First American Title Insurance Company located in Phoenix,
Arizona, or an alternative title insurance company selected by Purchaser.

“Title Objection” has the meaning set forth in Section 2.01(d)(i).

“Title Policy” has the meaning set forth in Section 2.01(a).

“Transaction” has the meaning set forth in Section 1.01.

“Transaction Costs” means all out-of-pocket costs and expenses incurred in
connection with the Transaction (whether or not the Transaction closes),
including but not limited to (a) the procurement, or if the same is provided by
Seller, the update, of the Property Condition Report, Environmental Report,
Survey, Title Commitment, Title Policy, and all endorsements required by
Purchaser, (b) the Valuation, and (c) all taxes (including stamp taxes and
transfer taxes), escrow, closing, transfer and recording fees.

“Transaction Documents” means this Agreement, the Lease Agreement, the
Memorandum of Lease, the Deed, the Lease Proof of Insurance, the Non-Foreign
Seller Certificate, the Assignment of Warranties, any and all documents
referenced herein and therein, and such other documents, payments, instruments
and certificates as are reasonably required by Purchaser and/or the Title
Company.

“UST Regulations” means 40 C.F.R. § 298 Subpart H – Financial Responsibility, or
any equivalent state law, with respect to petroleum underground storage tanks
(as such term is defined under 40 C.F.R. § 290.12 or any equivalent state law).

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

“Valuation” has the meaning set forth in Section 2.05.

“Zoning Evidence” has the meaning set forth in Section 2.07.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION / PROPERTY ADDRESS

Street Address:

 

Address

   City      State      Zip  

761-765 Progress Parkway

     LaSalle         Illinois         61301   

Legal Description:

LOT 1 IN CANNON INDUSTRIAL PARK FIRST ADDITION, LOCATED IN THAT PART OF THE
NORTH HALF OF SECTION 5, TOWNSHIP 33 NORTH, RANGE 2, EAST OF THE THIRD PRINCIPAL
MERIDIAN, SITUATED IN LASALLE COUNTY, ILLINOIS, EXCEPT THAT PART CONVEYED TO THE
PEOPLE OF THE STATE OF ILLINOIS, DEPARTMENT OF TRANSPORTATION BY DEED RECORDED
JUNE 19, 2008 AS DOCUMENT 2008-13925, DESCRIBED AS FOLLOWS:

A PART OF LOT 1 IN CANNON INDUSTRIAL PARK FIRST ADDITION, A SUBDIVISION OF PART
OF THE NORTH HALF OF SECTION 5, TOWNSHIP 33 NORTH, RANGE 2 EAST OF THE THIRD
PRINCIPAL MERIDIAN, RECORDED MAY 14, 1996 AS DOCUMENT NUMBER 96-07841 IN THE
RECORDER’S OFFICE OF LASALLE COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS,
USING BEARINGS BASED ON AN ASSUMED DATUM:

COMMENCING AT AN IRON PIN AT THE SOUTHEAST CORNER OF LOT 1 IN SAID SUBDIVISION;
THENCE NORTH 0 DEGREES 46 MINUTES 12 SECONDS EAST, 1,204.22 FEET (RECORDED
1,204.44 FEET) ON THE EAST LINE OF SAID LOT 1 TO THE NORTHEAST CORNER THEREOF,
BEING ALSO THE SOUTHERLY RIGHT OF WAY LINE OF FAI ROUTE 80 AND THE POINT OF
BEGINNING; THENCE SOUTH 0 DEGREES 46 MINUTES 12 SECONDS WEST, 17.59 FEET ON SAID
EAST LINE OF SAID LOT 1; THENCE NORTH 89 DEGREES 43 MINUTES 58 SECONDS WEST,
223.13 FEET, TO THE SOUTHERLY RIGHT OF WAY LINE OF FAI ROUTE 80; THENCE EASTERLY
ON SAID RIGHT OF WAY LINE, 222.14 FEET ON A CURVE TO THE LEFT, HAVING A RADIUS
OF 15,048.72 FEET, WHOSE CHORD BEARS SOUTH 88 DEGREES 15 MINUTES 13 SECONDS
EAST, 222.13 FEET, TO THE POINT OF BEGINNING, SITUATED IN LASALLE COUNTY,
ILLINOIS.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

NON-FOREIGN SELLER CERTIFICATE

 

STATE OF                        )                        ) ss: COUNTY OF   
                    )                        , being first duly sworn deposes
and states under penalty of perjury:

 

  1. That he/she is a                      of [                    ], a
[                    ], the transferor of the Property described on Schedule I
attached hereto.

 

  2. That the transferor’s office address is at                     .

 

  3. That the United States taxpayer identification number for the transferor is
                    .

 

  4. That the transferor is not a “foreign person” as that term is defined in
Section 1445(f) of the United States Internal Revenue Code of 1986, as amended
(the “Code”).

 

  5. That the transferor is not a disregarded entity as defined in § 1.1445
2(b)(2)(iii) of the regulations promulgated under the Code.

This affidavit is given to                     , a                     , the
transferee of the Property described in paragraph 1 above, for the purpose of
establishing and documenting the nonforeign affidavit exemption to the
withholding requirement of Section 1445 of the Code. The transferor understands
that this affidavit may be disclosed to the Internal Revenue Service by the
transferee and that any false statement contained herein could be punished by
fine, imprisonment, or both.

 

[                                         ], a [                    ] By:  
 EXHIBIT – NOT FOR SIGNATURE Name:  

 

Title:  

 

Subscribed and sworn to before me this              day of                     ,
2             .

Notary Public:                     

(SEAL)

My Commission Expires:                     

 

C-1



--------------------------------------------------------------------------------

Schedule I

to Non-Foreign Seller Certificate

PROPERTY

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT OF WARRANTIES

THIS ASSIGNMENT OF WARRANTIES (this “Assignment”), is made as of
[                    ], 2013 by and among [                    ], a
[                    ] (“Assignor”), [                    ], a
[                    ] (“Purchaser”), and [                    ], a
[                    ] (“Lessee”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of April __, 2013, by and between Assignor and Purchaser (the “Purchase
Agreement”), Assignor agreed to sell to Purchaser, inter alia, certain real
property, the improvements located thereon and certain rights appurtenant
thereto, all as more particularly described in the Purchase Agreement
(collectively, the “Property”). Initially capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Purchase Agreement; and

WHEREAS, the Purchase Agreement provides, inter alia, that Assignor shall assign
to Lessee rights to all guaranties and warranties relating to the Property and
that Assignor, Purchaser and Lessee shall enter into this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Assignment of Warranties. Assignor hereby assigns, sets over and transfers to
Lessee all of Assignor’s right, title and interest in, to and under any and all
guaranties and warranties in effect with respect to all or any portion of the
Property as of the date hereof, if and only to the extent the same may be
assigned or quitclaimed by Assignor without (i) expense to Assignor, (ii) the
consent of any third party or (iii) invalidating or terminating the coverage or
protection provided by any such guaranty or warranty. Lessee hereby accepts the
foregoing assignment of guaranties and warranties. Purchaser acknowledges and
consents to such assignment of guaranties and warranties to Lessee.

2. Miscellaneous. This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Purchase
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns and may not be modified or amended in any manner other
than by a written agreement signed by the party to be charged therewith.

3. Severability. If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

 

D-1



--------------------------------------------------------------------------------

4. Counterparts. This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 

ASSIGNOR: [                                                                     
], a [                                                                      ]
By:  

 EXHIBIT – NOT FOR SIGNATURE

Name:  

 

Title:  

 

PURCHASER: [                           
                                          ], a [                           
                                          ] By:  

 EXHIBIT – NOT FOR SIGNATURE

Name:  

 

Title:  

 

LESSEE: [                                                                     
], a [                                                                      ]
By:  

 EXHIBIT – NOT FOR SIGNATURE

Name:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF SPECIAL EQUIPMENT

 

Category

  

subcategory

Inventory
storage    Racking, shelving Inventory Processing    Portable Scales, carts,
dollies, scanners, WMS terminals, stock chasers, accordian conveyor, powered
conveyors, sortation, mezzanine, extendable conveyors, carton erectors/ sealers,
cubiscan, weight in line scales, label printers, banding machines, tape guns,
knives, cutters, cash registers Material
Handling    Order pickers, dock stockers, walkie/ riders, pallet jacks, reach
trucks, swing reach trucks, storage trailers, spotter, battery chargers,
lanyards, harnesses Maint. Equip.    pickup trucks, ride on floor scrubber, walk
behind floor scrubber, walk behind sweeper, Show trailer, 60’JLG, tractor w/lawn
and snow removal equipment, hand/ power tools, meters, gauges, pumps, jacks,
battery watering systems, JCW signage Life Safety/
security    Clocks, Time clocks, fire extinguishers, radios, security cameras/
DVR, Defibrillator Office Equip    Chairs, desks, tables, files cabinets,
artwork, cubicles, general office equipment, historical & collector items,
desktop computers, telephony, copiers and network printers, folding tables,
stacking chairs, projectors & screens, safes Kitchen/
cafeteria    cooktops, stoves, warmers, microwaves, refrigerators, freezer,
washer/ dryer, deep fryers, tables, stack chairs, lockers, picnic tables and
chairs IT Equipment    PDUs, Servers, Racks, switches

 

E-1